Wilde, J.
By the facts disclosed by the trustee, it ippears that, at tb" time of the service of the writ, he had in his hands and possession a certain trust fund, which he held in part for the use and benefit of the wife of the principal defendant; and the question is, whether by law- he is bound to pay the same to the husband. In 1799, the children of John Amory, deceased, eu tered into a covenant and agreement for the purpose of raising a fund, for the benefit and comfort of Lucy Amory and Katharine (afterwards Caroline) Amory, the daughters of William *348Amory, a deceased brother. This was a liberal provision, and was gratuitously made by the covenantors ; but no provision was then made for the children of the said daughters, in the event of their marrying and dying leaving issue. It was however provided, that a majority of the covenantors might thereafter make any further limitations of said trust fund, as they should think right.
Accordingly, in 1820, the surviving children of the said John Amory did enter into another covenant and agreement, in pursuance of the power reserved in their first covenant and agreement, whereby the limitations of said trust fund were extended to the children of the said Lucy Amory, who was then married to Jesse Haskell, and had been before married to Joseph Bennett. She has since deceased, leaving several children, of whom the wife of the principal defendant is one. And the question, as to the liability of the trustee, depends entirely, as we think, upon the terms of this latter limitation of the trust fund, which is now in the hands of the trustee, as the executor of the last will and testament of John Amory Jr. one of the original trustees of said fund.
The plaintiff’s counsel objects to the validity of the new trusts ; but there is clearly no ground for the objection. If there had been no power reserved by the first agreement to create new trusts, there might be some doubt, perhaps ; though even in such case it would be difficult to support the objection ; the first trust being voluntary. In Wallwyn v. Coutts, 3 Meriv. 707, it was decided, that where a debtor executed a trust deed for payment of creditors, no creditor being a party, nor made by agreement, and without consideration on the part of any creditor, the debtor had power afterwards, by another deed, to vary said trusts in the first deed. See also 2 Story on Eq. § 1196. But there is no such question in the present case, and we give no opinion on this point. But we think it very clear, that "as there was power reserved, in the first agreement, to create new trusts, the power was well executed by the second agreement, and that the new trusts thereby declared are valid. By that agreement, it was provided that on the death , of the *349said Lucy Haskell, the trustees should apply her part of said fund towards the support of her children, in such way and manner, and in such proportions, as the trustees or either of them should see fit. This clearly authorized the trustees to apply the share of the wife of the principal debtor to her separate use ; and neither her husband nor his creditors have any right to interpose and to control the discretion of the trustee. And the trustee has the further power to determine the proportion to which she may be entitled. By which it appears, that the trustee has a very large discretion in the application and distribution of the trust fund ; and the court has no right to limit this discretion.
But the plaintiff’s counsel contends, that John Amory Jr. the trustee, by an agreement or certificate in writing, dated December 8th 1810, undertook and promised to apply the principal of the trust fund, on the death of the said Lucy and Caroline, to the use of their respective heirs, and according to their last wills ; and that this promise was ratified by the agreement af 1820. But this agreement only ratifies what the trustees had done, but not what was promised to be done ; for as to the disposition of the trust fund, after the deaths of the said Lucy and Caroline, a new provision is made, and that provision is inconsistent with the engagement of John Amory Jr., as construed by the plaintiff’s counsel. And this new provision controls the trustee’s former engagement; for he became bound to execute the new trusts. And besides, there was no consideration for the trustee’s promise, and it ivas not binding. This, therefore, as well as the other ground on which the plaintiff founds his claim, wholly fails, and the trustee is entitled to he discharged.